                                            Case 3:00-cr-00654-CRB Document 1750 Filed 03/08/21 Page 1 of 4




                                   1

                                   2

                                   3

                                   4

                                   5                               IN THE UNITED STATES DISTRICT COURT

                                   6                          FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                   7

                                   8        USA, ET AL,                                 Case No. 00-cr-00654-CRB-6
                                   9                      Plaintiff,
                                                                                        ORDER DENYING MOTION FOR A
                                  10              v.                                    REDUCED SENTENCE UNDER 18
                                                                                        U.S.C. § 3582(C)(1)(A)
                                  11        HERNANDEZ,
                                  12                      Defendant.
Northern District of California
 United States District Court




                                  13            Defendant Tex Marin Hernandez moves for a reduced sentence under 18 U.S.C.
                                  14   § 3582(c)(1)(A). See Mot. (dkt. 1742). The Court denies Mr. Hernandez’s motion
                                  15   because the Court is unable to find that Mr. Hernandez is not a danger to the community.
                                  16   The Court determines that there is no need for oral argument.
                                  17   I.       BACKGROUND
                                  18            On September 27, 2004, Mr. Hernandez pleaded guilty to one count of conspiracy
                                  19   under the Racketeer Influenced and Corrupt Organizations Act (RICO). See Dkt. 1526.
                                  20   The conspiracy involved alleged acts of murder, crimes of violence, and drug distribution.
                                  21   See Mot. at 16; Opp. (dkt. 1748) at 1. Previously, Mr. Hernandez had been serving a life
                                  22   sentence for murder in California state custody. See Mot. at 17; Opp. at 1–2. Mr.
                                  23   Hernandez was writted to federal custody during the proceedings in this case. See Opp. at
                                  24   2. Ultimately, this Court sentenced Mr. Hernandez to life in prison. See Mot. at 5. While
                                  25   in custody in 2012, Mr. Hernandez stabbed two staff members and two officers with a
                                  26   metal shank. See Opp. at 2.
                                  27            On June 11, 2020, Mr. Hernandez wrote the warden of his facility requesting that
                                  28   the warden move to reduce Mr. Hernandez’s sentence under 18 U.S.C. § 3582(c)(1)(A).
                                         Case 3:00-cr-00654-CRB Document 1750 Filed 03/08/21 Page 2 of 4




                                   1   See Letter (dkt. 1742-2). Mr. Hernandez did not receive a response. See Decl. (dkt. 1742-
                                   2   1) ¶ 3. On February 15, 2021, Mr. Hernandez moved for a reduced sentence under 18
                                   3   U.S.C. § 3582(c)(1)(A). See Mot. at 19.
                                   4   II.    LEGAL STANDARD
                                   5          The Sentencing Reform Act of 1984, 18 U.S.C. § 3551 et seq., does not generally
                                   6   permit federal courts to “modify a term of imprisonment once it has been imposed.”
                                   7   Dillon v. United States, 560 U.S. 817, 819 (2010) (quoting 18 U.S.C. § 3582(c)).
                                   8   Congress has provided certain exceptions to that rule. As relevant here, a court may
                                   9   reduce a defendant’s sentence under 18 U.S.C. § 3582(c)(1)(A)(i) if certain procedural
                                  10   requirements are met and if “extraordinary and compelling reasons warrant such a
                                  11   reduction.”
                                  12          Before the First Step Act of 2018, Pub. L. No. 115-391, 132 Stat. 5194, a defendant
Northern District of California
 United States District Court




                                  13   could not bring a motion for compassionate release under § 3582(c). Under the original
                                  14   compassionate release framework, enacted as part of the Comprehensive Crime Control
                                  15   Act of 1984, only the Director of the Bureau of Prisons could move for compassionate
                                  16   release on a defendant’s behalf. See 18 U.S.C. § 3582(c)(1)(A) (2017).
                                  17          But effective December 2018, the First Step Act permits a defendant to move for
                                  18   relief under § 3582(c)(1)(A) if the defendant satisfies the statute’s exhaustion
                                  19   requirements. See First Step Act § 603(b)(1). The defendant may bring a motion only
                                  20   once he has “fully exhausted all administrative rights to appeal a failure of the Bureau of
                                  21   Prisons” to bring the motion on his behalf, or after “the lapse of 30 days from the receipt of
                                  22   such a request by the warden of the defendant’s facility, whichever is earlier.” 18 U.S.C.
                                  23   § 3582(c)(1)(A). The First Step Act did not alter the original framework’s requirements
                                  24   that a court consider the factors set forth in 18 U.S.C. § 3553(a) before granting a motion
                                  25   for a reduced sentence, see 18 U.S.C. § 3582(c)(1)(A), and that any sentence reduction
                                  26   under § 3582(c) must be “consistent with applicable policy statements issued by the
                                  27   Sentencing Commission,” 18 U.S.C. § 3582(c)(1)(A).
                                  28          Before the First Step Act enabled defendants to bring their own motions for
                                                                                     2
                                         Case 3:00-cr-00654-CRB Document 1750 Filed 03/08/21 Page 3 of 4




                                   1   compassionate release under § 3582(c)(1)(A), the Sentencing Commission promulgated a
                                   2   policy statement directing that a court may reduce a sentence under § 3582(c)(1)(A) only if
                                   3   the court finds that “[t]he defendant is not a danger to the safety of any other person or to
                                   4   the community, as provided in 18 U.S.C. § 3142(g),” U.S.S.G. § 1B1.13(2). Section
                                   5   3142(g), in turn, requires courts to “take into account” four factors when determining the
                                   6   defendant’s dangerousness: (1) “the nature and circumstances of the offense charged,” (2)
                                   7   “the weight of the evidence against the person,” (3) “the history and characteristics of the
                                   8   person,” and (4) “the nature and seriousness of the danger to any person or the community
                                   9   that would be posed by the person’s release.” 18 U.S.C. § 3142(g).
                                  10          The policy statement refers to motions brought by the Director of the Bureau of
                                  11   Prisons, and not to motions brought by defendants, as defendants could not bring such
                                  12   motions when the policy statement was last amended. See U.S.S.G. § 1B1.13. Thus, it is
Northern District of California
 United States District Court




                                  13   not obvious whether the policy statement applies to motions brought by defendants. See
                                  14   United States v. Rekhi, No. 19-cr-00180-CRB-1, ECF No. 42 (N.D. Cal. Feb. 4, 2021).
                                  15          Today, the Court need not resolve that question. Even if the policy statement
                                  16   applies only to motions brought by the Director of the Bureau of Prisons, the Court would
                                  17   not exercise its discretion to grant compassionate release to defendants who present a
                                  18   danger to the community.
                                  19   III.   DISCUSSION
                                  20          The Court denies Mr. Hernandez’s motion for a reduced sentence because the Court
                                  21   is unable to find that Mr. Hernandez is not “a danger to the safety of any other person or to
                                  22   the community, as provided in 18 U.S.C. § 3142(g).” U.S.S.G. § 1B1.13(2). The Court
                                  23   first considers “the nature and circumstances of the offense charged.” 18 U.S.C.
                                  24   § 3142(g). Mr. Hernandez was convicted of RICO conspiracy involving conspiracy to
                                  25   commit murder and murder—extremely serious, violent crimes—and sentenced to life
                                  26   imprisonment. Next, the Court considers “the weight of the evidence” against Mr.
                                  27   Hernandez. 18 U.S.C. § 3142(g). There is no dispute that Mr. Hernandez committed the
                                  28   offenses charged, as he admitted when pleading guilty. The Court must also consider Mr.
                                                                                      3
Case 3:00-cr-00654-CRB Document 1750 Filed 03/08/21 Page 4 of 4
